DETAILED ACTION
Claims 1-2, 6-12, and 16-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021, has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Replacement FIG.2A submitted on August 9, 2021, is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawing is pixelated because the replacement PDF is blurry and not fully in black and white, even if it appears black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  The examiner cannot fix the blur and thus has no recommended fix at this time.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) and 1.84 is required in reply to the Office action to avoid abandonment of the application. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claims 8-9, each instance of “the execution of the second instruction stream”, because there is such execution set forth in claim 1 (“executing a second instruction stream”), and claim 7 (“execution of the second instruction stream”).  Please insert --the-- before “execution” in claim 7, line 2 (e.g. see amendment to claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensing, U.S. Patent Application Publication No. 2007/0118836 A1, in view of Dazzi, U.S. Patent Application Publication No. 2011/0191445 A1, Joy et al., U.S. Patent No. 6,341,347 (herein referred to as Joy), and the examiner’s taking of Official Notice.
Referring to claim 1, Mensing has taught a database system (see the abstract), comprising:
a) at least one data processor (from FIG.6, step S601, program code is executed.  To execute code, at least one processor is inherently required); and
b) at least one memory storing instructions (see paragraph [0028], which set forth memories for storing code to perform the process.  Further, any program code, e.g. that in FIG.6, step S601 inherently resides in some memory) which, when executed by the at least one data processor, cause the database system to at least:
b1) determine a minimum quantity of instruction streams to interleave (see FIG.6 and paragraph [0058].  When a first coroutine yields for “any suitable reason that is or becomes known”, the system brings in another coroutine, thereby determining that at least two coroutines (instruction streams) are interleaved.  From paragraph [0004], the yielding coroutine will ultimately be resumed, which could create an interleaved execution stream pattern of AB…A…, where A and B are first and second coroutines/streams); and
b2) Mensing has not taught that the minimum quantity is determined such that at least one stall is eliminated due to a cache miss causing a fetch from a main memory.  However, Dazzi has taught that one reason a coroutine would yield is so that it does not wait/stall on an I/O event (see paragraph [0092]).  Further, Joy has taught that one type of I/O event known to cause yield of control from one task to another is a cache miss (see column 6, lines 37-47), which is well-known in the art to require fetching of data from main memory when that data is not in any level of cache.  That is, taking FIG.1B as an example, when first task 122 includes a load instruction, for instance, that misses the cache and requires a fetch from main memory, the load instruction is suspended and execution is switched to a second task 124.  This eliminates/hides at least one stall because the processor is prevented from remaining idle while it waits for the I/O event to complete (e.g., for data to arrive from the slower main memory, in the case of a load).  Ultimately, the first task is resumed after the second task is executed for some time).  The examiner notes that Mensing stores database data in cache (paragraph [0021]).  Thus, this data would be read from cache at some point, and a miss would occur when a non-recently accessed data of the database is needed.  In such a case, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensing such that the minimum quantity is determined such that at least one stall is eliminated due to a cache miss causing a fetch from a main memory.  As discussed, this allows the processor to execute a second coroutine as opposed to staying idle when the first coroutine yields due to a cache miss.  This eliminates/hides a stall and, consequently, improves throughput and efficiency);
b3) Mensing, as modified, has further taught the minimum quantity of instruction streams determined based on at least a compute time corresponding to a duration of one or more computation stages during which instruction streams execute, a switch time corresponding to a quantity of time to switch between instruction streams, and a stall time corresponding to the cache miss (this is how an interleaving system works based on a cache miss.  It is determined that a second stream is to be switched in (i.e., that there will be a minimum of two streams), when a stall time exceeds a switch time.  If the switch time took longer than the stall time, then it would actually slow the system down to switch streams.  Thus, the reason for the switch is based on the fact that less time is wasted by switching in another stream than by sitting idle for the entirety of the stall.  Further, execution must be taking place for switching to occur.  Thus, determining a second stream is to be executed is further based on execution taking place, i.e., there exists compute time corresponding to a duration of one or more stages in which streams execute.  Alternatively, in the combination, a stream switch occurs on a cache miss, which means there must be compute time corresponding to duration of a memory access stage in which streams execute (since a cache miss will occur in a memory access stage).  In other words, a minimum of two streams is determined when a first stream experiences compute time related to a memory access stage (or execution in general) and a cache miss stall takes longer than a context switch);
b4) Mensing, as modified, has further taught that the database system is to interleave, based on the determined minimum quantity of instructions streams, an execution of the instruction streams (again, see FIG.6 and paragraphs [0004] and [0058] (and reasoning set forth above)), wherein the execution of the interleaved instruction streams comprises:
b4A) performing a first database operation by at least executing a first instruction stream associated with the first database operation (the code that results in the yield in FIG.6 is at least part of a first database operation in a database system), the first database operation being defined in code as a coroutine to at least enable the execution of the first instruction stream to be suspended and resumed (again, note the yield in FIG.6, which causes the current coroutine to be suspended so that a next coroutine can be executed (step S603).  Later, the swapped-out coroutine would be resumed (paragraph [0004]) (see FIG.6, steps S602-S603).  The first operation is the current coroutine);
b4B) in response to determining that data required to continue the execution of the first instruction stream of the coroutine is absent from a cache, suspending the execution of the first instruction stream of the coroutine (see the reasoning in section (b2) above, which addresses this limitation);
b4C) switching to perform a second database operation by at least executing a second instruction stream associated with the second database operation, the executing of the second instruction stream performed before resumption of execution of the first instruction stream of the coroutine, wherein the second instruction stream is interleaved with the execution of the first instruction stream (again, see the prior art citations and reasoning set forth above.  In Mensing, as modified, the coroutine would include an instruction that misses the cache and, thus, causes a yield, which causes execution to switch to a second coroutine (second database operation) before later resuming the first coroutine, thereby realizing interleaving);
b4D) executing the second instruction stream while the data required to continue the execution of the first instruction stream is being fetched from the main memory (again, see the prior art citations and reasoning set forth above.  The second stream executes while data for the first stream is being fetched so as to hide/mask/eliminate the stall associated therewith); and
b4E) in response to determining that the data required to continue the execution of the first instruction stream has been fetched from the main memory, resuming the execution of the first instruction stream (see Mensing, paragraph [0004].  Ultimately, the first coroutine will be resumed when it can be resumed, i.e., when it is no longer stalled because the data has been fetched from main memory).
Referring to claim 2, Mensing, as modified, has taught the database system of claim 1, wherein the first database operation is explicitly defined in code as the coroutine to enable a suspension and a resumption of the execution of the first instruction stream of the coroutine (this is inherent.  A coroutine must be defined in code so that the processor can distinguish coroutines from other tasks), rather than switching between executions of a plurality of execution threads (as described above, since the first operation is defined as a coroutine, any switching related thereto would not involve switching between multiple threads).
Referring to claim 6, Mensing, as modified, has taught the database system of claim 1, wherein the quantity of instruction streams to interleave is determined based at least on an overhead associated with switching between the first instruction stream and the second instruction stream (this is deemed to be an inherent part of the design.  The reason interleaving is performed is because it has been determined that the switch latency/overhead is low enough such that switching to another coroutine is worth it to hide the cache miss latency.  If the switch overhead were high enough such that barely any cache miss latency (or none at all) could be hidden, then it wouldn’t be worth the power/time to switch coroutines on a cache miss).
Referring to claim 7, Mensing, as modified, has taught the database system of claim 1, wherein the second database operation is defined as another coroutine (see FIG.6, step S603.  The swapped-out and swapped-in operations may both be coroutines) such that execution of the second instruction stream is interleaved with execution of a third instruction stream (as shown in FIG.6, once the second coroutine is executing, it, too, can yield to another coroutine, i.e., a third coroutine, which could either be the first coroutine (being resumed) or some other coroutine).
Referring to claim 8, Mensing, as modified, has taught the database system of claim 7, but has not taught wherein the apparatus if further caused to at least: in response to determining that data required to continue the execution of the second instruction stream is absent from the cache, suspend the execution of the second instruction stream in order to switch to the execution of the first instruction stream and/or the third instruction stream (however, for similar reasons set forth in the rejection of claim 1, it would be similarly obvious for the second coroutine to experience a stall due to cache miss and to have that be the reason for a yield that yields to another coroutine).
Referring to claim 9, Mensing, as modified, has taught the database system of claim 8, wherein the database system is further caused to at least: in response to determining that the data required to continue the execution of the second instruction stream is fetched from the main memory, resume the execution of the second instruction stream (again, see Mensing, paragraph [0004].  Ultimately, the second coroutine will be resumed when it can be resumed, i.e., when it is no longer stalled because the data has been fetched from main memory).
Referring to claim 10, Mensing, as modified, has taught the database system of claim 1, but has not explicitly taught wherein the second instruction stream is executed to completion before switching to executing the first instruction stream and/or a third instruction stream.  However, one of skill in the art recognizes that the second instruction stream could include any number and types of instructions, including an instruction that does not cause a yield.  This is a matter of how the coroutines were written and the point of execution therein.  It would be expected at some point to have some instructions that actually complete as opposed to repeated suspension.  As a result, based on the design of the coroutine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensing such that the second instruction stream is executed to completion before switching to executing the first instruction stream and/or a third instruction stream.
Claims 11-12 and 16-20 are respectively rejected for similar reasons as claims 1-2, 6-9, and 1.  Note that rejections of claims 11 and 20 do not rely on the reasoning set forth in section b3 of the claim 1 rejection (as they do not include the claim language address in this section).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mensing in view of Dazzi, Joy, the examiner’s taking of Official Notice, and Sartorius et al., U.S. Patent Application Publication No. 2018/0173631 A1 (herein referred to as Sartorius).
Referring to claim 21, Mensing, as modified, has taught the database system of claim 1, but has not taught wherein the cache miss is caused by a binary search database operation on an index associated with at least one database table of the database system, wherein the index comprises a sorted array, and wherein the database system is further caused to at least: identify an access pattern associated with the binary search database operation on the index that requires access to one or more middle elements in the sorted array; and loading, based at least on the identified access pattern, the one or more middle elements of the sorted array from the main memory into the cache to reduce a cache miss frequency.  However, Sartorius has taught performing a binary search on a sorted array (paragraphs [0027]-[0028]), and also recognizing a binary search pattern and performing prefetches based on stride so that anticipated data to be loaded is more likely to be found in cache as opposed to missing cache and having to access main memory (paragraph [0035]).  Note that the data is likely, which means it may not be, and a miss for that data may result, particularly for data that hasn’t been accessed before or if the wrong data was prefetched.  As such, in order to more quickly search a database (in O(Log n) time with binary search), and to search quickly accessible data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensing such that the cache miss is caused by a binary search database operation on an index associated with at least one database table of the database system, wherein the index comprises a sorted array, and wherein the database system is further caused to at least: identify an access pattern associated with the binary search database operation on the index that requires access to one or more middle elements in the sorted array; and loading, based at least on the identified access pattern, the one or more middle elements of the sorted array from the main memory into the cache to reduce a cache miss frequency.  This would make database searching even quicker in Mensing.

Response to Arguments
On page 12 of applicant’s response, applicant argues that the examiner has not clearly identified the subject matter of the Official Notice and thus the action is in error.
Official Notice was taken for a cache miss being known to require access to main memory.  The examiner stated “cache miss…which is known in the art to require fetching of data from main memory when that data is not in any level of cache.”  The examiner has changed “known” to “well-known” to make it further clear to applicant that the examiner is relying on Official Notice.

On pages 12-13 of applicant’s response, applicant summarizes the teachings of the prior art references and concludes that these teachings are not for determining a minimum quantity of instruction streams to interleave.
The examiner respectfully disagrees.  When the system chooses a second stream to execute because a first stream is stalled, e.g. due to cache miss, this is a determination that at least two streams will execute in interleaved fashion.

On page 14 of applicant’s response, applicant argues that what the examiner alleges is not necessarily no.
The examiner disagrees.  Applicant is asked for support for this argument.

On page 14 of applicant’s response, applicant argues that Mensing never discloses determining a quantity of instruction streams to interleave.
The examiner disagrees.  Applicant is merely asserting and not addressing the examiner’s reasoning.  When the system decides to yield and bring in a second stream, this constitutes a determination that there are at least two streams.  It appears that applicant has an overly-narrow interpretation of claim 1, perhaps based on paragraph [0035] of the specification.  The claim does not state that the database system calculates the minimum, G, based on equation (1), which the examiner admits is different than how the prior art combination determines the minimum.  However, the claim is still too broad to capture this distinction.

On page 15 of applicant’s response, applicant argues that Mensing does not disclose a third instruction stream.
This is not persuasive.  Applicant’s claim 10 does not require a third instruction stream due to use of “and/or”.

On page 15 of applicant’s response, applicant argues that Dazzi does not disclose cache misses in the context of databases, and Joy has nothing to do with coroutines, but rather threads; thus, it is non-analogous.
This is not persuasive.  Databases are related to accessing of data.  Caching any data speeds up access thereof.  Thus, Dazzi does not need to explicitly mention “database” for one of ordinary skill in the art to recognize its applicability to Mensing.  With respect to Joy, switching between threads is analogous to switching between coroutines.  They are both units of work (e.g. tasks) in a computing system that could experience a high-latency operation such as a cache miss, and thus, both would benefit from switching upon a cache miss.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharangpani, 6,272,520, has taught the idea of coarse-grained multi-threading enhancing performance only when threads are switched on operations that would otherwise stall the processor longer than the time required to switch the threads (column 1, lines 53-64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183